DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on July 15 2022, amended claims 21, 25, 30, 31, 34, 35, 37, 38 and 40 are entered. Claim 32 is cancelled by this amendment. Claims 21-31 and 33-40 are pending.
	
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “biasing member” in claim 25-27 and “actuator” in claims 21-26, 28-31, 34 and 40.
The three-prong analysis for the "biasing member" is as follows:
a. The use of the nonce term "member" is interpreted as a generic placeholder for the term "means."
b. The term "member" is modified by the functional language "to bias a portion of the flexible membrane away from the base" and “drive the portion of the flexible membrane away from the base to increase the volume of the lumen.”
c. The generic placeholder, "member," is not modified by sufficient structure, material, or acts for performing the claimed function.

The three-prong analysis for the "actuator" is as follows:
a. The use of the nonce term "actuator" is interpreted as a generic placeholder for the term "means."
b. The term "actuator" is modified by the functional language “further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture.”
c. The generic placeholder, "actuator," is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29, 33, 35-37, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no description of “further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture” (cl 21, 35), “after movement of the actuator from the first position to the second third position, drive the portion of the flexible membrane away from the base to increase the volume of the lumen” (cl 25) and “wherein movement of the actuator from the first position to the second third position moves the plunger and the upper portion of the flexible membrane toward the base to decrease the sealed volume” (cl 40) in Applicant’s original disclosure.  The specification describes initial distal movement of the actuator in ¶¶[086] and [087].  The distal movement results in the second position by movement of “the platform 60 both distally and rotationally, the distal movement being further imparted onto the plunger 90 … so as [sic] deploy the lancets … into the surface of a subject’s skin.” ¶[087].  Further movement of the actuator to achieve the claimed second position is disclosed.  However, Applicant’s original disclosure does not refer to further movement after the actuator moves to the third position which “prevents further extension of the skin-piercing feature through the aperture.”  Applicant’s disclosure states “upon sufficient rotational movement of the projection 70, the projection 70 moves out of alignment with the elongate guide 20, so as to next be urged proximally in the retraction path 154.” ¶[088].  Applicant’s disclosure does not describe further movement after projection 70 is out of alignment (Fig. 4C).  Likewise, Applicant’s disclosure does not describe further movement of the actuator after the position shown in Fig. 4B or 4C.  
Furthermore, actuator 40 is illustrated at the same position in Figs. 3C (deploy lancets into skin) and 3D (retraction).  The specification and Figures do not disclose further movement of the actuator after platform 60/70 and spring 100 cause retraction.  
Accordingly, Applicant’s original disclosure does not reasonably convey to one skilled in the relevant art that a joint inventor had possession of “after the actuator moves to the third position, further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture,” “after movement of the actuator from the first position to the second third position, drive the portion of the flexible membrane away from the base to increase the volume of the lumen” and “wherein movement of the actuator from the first position to the second third position moves the plunger and the upper portion of the flexible membrane toward the base to decrease the sealed volume.”
Dependent claims 21-29, 33, 36, 37 and 39 inherit and do not remedy the deficiencies of independent claims 21 and 35.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29, 33, 35-37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  MPEP 2173.03.

	As explained above for the rejection under § 112(a), there is “a conflict or inconsistency between the claimed subject matter and the specification” Id.  The conflict or inconsistency “renders the scope of the claim uncertain” and causes the “claim[s] to take on an unreasonable degree of uncertainty.”  Id.
Dependent claims 21-29, 33, 36, 37 and 39 inherit and do not remedy the deficiencies of independent claims 21 and 35.
	Regarding claim 21, the term “actuator” invokes 112(f) as explained above. It is unclear what structure of the actuator “prevents further extension of the skin-piercing feature through the aperture.”  It would appear that other, unclaimed structure performs the claimed function. See, for example, ¶[082] of the specification.
Specification
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.  MPEP 608.01(o).  See 37 CFR 1.75(d)(1).

The specification is objected to as failing to provide proper antecedent basis for the following claim terms: “first position”; “second position” and “third position”.  Appropriate correction is required.
Using the following format, Applicant can overcome the objection by amending the Detailed Description at only one instance of the original nomenclature:  “a [original nomenclature] or [claim term] [reference #]".
Applicant’s amendment to ¶[084] of the specification is objected to. Applicant’s amendment uses the text of ¶[082], but labels the text as ¶[084].
The specification refers to “FIGS. 4F-O” in ¶[084].  There are no such Figures in the application. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 29 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,821,412 B2 to Gonzalez-Zugasti in view of US 5,611,809 to Marshall.
As to claims 21 and 35, Gonzalez-Zugasti discloses a fluid collection device and method comprising: 
a housing including a base (100) having an aperture (130) extending therethrough (col 6, ln 55-60; col 7,ln 66 to col 8,ln 3); 
a skin-piercing feature (needles col 8, ln 1-3); 
an actuator (10) operably coupled to the skin-piercing feature, wherein the actuator is movable through the housing in a direction toward the base from (a) a first position (non-depressed position of actuator 10; col 8, ln 9-11) to (b) a second position in which the skin-piercing feature extends through the aperture in the base (col 8, ln 9-16); and to (c) a third position in which the skin-piercing feature is withdrawn from the aperture and positioned within the housing (col 28, ln 14-18 & 62-65);
a flexible membrane (20 or 72, Figs. 14, 27) carried by the housing and coupled to the base, wherein the flexible membrane extends over the aperture in the base to define a sealed lumen within the housing (corrugated material shown at 20 in Figs. 1, 4, 14, 18, 30 covers aperture in base so as to seal lumen col 29, ln 5-7; 72, Figs. 14, 27 col 15, ln 45-50).
Although Gonzalez-Zugasti teaches a post-deployment lock (col 28, ln 62-65), Gonzalez-Zugasti does not explicitly teach wherein, after the actuator moves to the third position, further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture. Marshall teaches wherein, after the actuator moves to the third position, further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture (“The operator then continues to press ….” col 3, ln 10-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the function of Marshall with the actuator of Gonzalez-Zugasti to safely retract the skin-piercing feature such that further pressure on the actuator cannot result in the skin-piercing feature being forced into the skin.

As to claims 22 and 36, Gonzalez-Zugasti discloses the fluid collection device and method of claim 21 and 35 wherein the flexible membrane is operably coupled to the actuator, and wherein movement of the actuator from the first position to the second position deforms the flexible membrane to decrease a volume of the lumen (actuation of actuator 10 causes membrane 20 covering actuator to deform col 8, ln 43-52; in embodiments of Figs. 14, 27, actuation deforms membrane 72 col 23, ln 3-8).

As to claim 29, Gonzalez-Zugasti discloses a plunger (cylinder (rectangular cross-section) between 90 and 72 Fig. 27) positioned within the lumen between the skin piercing-feature (90, Fig. 27) and the flexible membrane (72); and a platform (60) positioned outside the lumen between the actuator (10) and the flexible membrane (Fig. 27 illustrates platform 60 between actuator 10 and membrane 72).

As to claim 37, Marshall further teaches wherein withdrawing the skin-piercing feature includes operably disconnecting the skin-piercing feature from the actuator (col 3, ln 10-20)

As to claim 39, Gonzalez-Zugasti discloses the method of claim 35, further comprising flowing the bodily fluid through a channel to a collection reservoir releasably coupled to the fluid collection device (col 21, ln 9-31).

Claims 21-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0213638 A1 to Herbrechtsmeier in view of Marshall. 
As to claim 21, Herbrechtsmeier discloses a fluid collection device, comprising: 
a housing (1) including a base (bottom of sensor 2) having an aperture extending therethrough (needle hole Fig. 2e, 2g); 
a skin-piercing feature (3, Fig. 1; para [0048]); 
an actuator operably coupled to the skin-piercing feature (an actuator that has a plunger 8), wherein the actuator is movable through the housing from (a) a first position relative to the base (para [0052]) to (b) a second position nearer to the base in which the skin-piercing feature extends through the aperture in the base (para [0054]); and ; and to (c) a third position in which the skin-piercing feature is withdrawn from the aperture and positioned within the housing (“The elastic membrane 4 may be held in its shape alternatively by a spring or a bracket, as is shown in FIGS. 11d and 11e.” para [0067]);
a flexible membrane (4, Fig. 1) carried by the housing and coupled to the base, wherein the flexible membrane extends over the aperture in the base to define a sealed lumen within the housing (Fig. 2f para [0055]).
Herbrechtsmeier does not teach wherein, after the actuator moves to the third position, further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture. Marshall teaches wherein, after the actuator moves to the third position, further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture; wherein, after the actuator moves to the third position, further movement of the actuator in the direction toward the base prevents further extension of the skin-piercing feature through the aperture (“The operator then continues to press ….” col 3, ln 10-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the function of Marshall with the actuator of Herbrechtsmeier to safely retract the skin-piercing feature such that further pressure on the actuator cannot result in the skin-piercing feature being forced into the skin.

As to claim 22, Herbrechtsmeier discloses the fluid collection device of claim 21 wherein the flexible membrane is operably coupled to the actuator, and wherein movement of the actuator from the first position to the second position deforms the flexible membrane to decrease a volume of the lumen (para [0052], [0054]; Fig. 2e shows deformed membrane 4).

As to claim 23, Herbrechtsmeier discloses the fluid collection device of claim 22 wherein the flexible membrane includes a one-way valve configured to permit air to escape the lumen when the actuator is moved from the first position to the second position and deforms the membrane (lateral sides of membrane 4 form one-way vent of air when pressure is exerted; lack of air causes vacuum that draws in fluid as shown in Fig. 2f; para [0067] Fig. 11c).

As to claim 24, Herbrechtsmeier discloses the fluid collection device of claim 23 wherein movement of the actuator from the second position toward the first position moves the flexible membrane to increase the volume of the lumen (para [0052], [0054], [0055]).

As to claim 25, Herbrechtsmeier discloses the fluid collection device of claim 21, wherein the fluid collection device further comprises a biasing member operably coupled between the base and the flexible membrane and configured to bias a portion of the flexible membrane away from the base; movement of the actuator from the first position to the second position moves the portion of the flexible membrane against the biasing force of the biasing member and toward the base to decrease a volume of the lumen; and the biasing member is further configured to, after movement of the actuator from the first position to the third position, drive the portion of the flexible membrane away from the base to increase the volume of the lumen (“The elastic membrane 4 may be held in its shape alternatively by a spring or a bracket, as is shown in FIGS. 11d and 11e.” para [0067]).

As to claim 26, Herbrechtsmeier discloses the fluid collection device of claim 25 wherein the flexible membrane includes a one-way valve configured to (a) permit air to escape the lumen when the actuator is moved from the first position to the second position to decrease the volume of the lumen and (b) inhibit air from escaping the lumen when the biasing member drives the portion of the flexible membrane away from the base, to thereby generate a vacuum in the lumen (lateral sides of membrane 4 form one-way vent of air when pressure is exerted; lack of air (air inhibited by flexible membrane sides) causes vacuum that draws in fluid as shown in Fig. 2f; para [0067] Fig. 11c).

As to claim 27, Herbrechtsmeier discloses the fluid collection device of claim 25 wherein the skin-piercing feature and the biasing member are positioned within the lumen (Figs. 11d, 11e illustrate needle and spring within lumen).

As to claim 28, Herbrechtsmeier discloses the fluid collection device of claim 25 wherein a portion of the flexible membrane is configured to fold over itself when the actuator is moved from the first position to the second position (Fig. 2e illustrates a “fold over” in membrane 4).

As to claim 33, Herbrechtsmeier discloses the fluid collection device of claim 21 wherein the flexible membrane is formed of a single piece of flexible material (Fig. 2a illustrates single, monolithic material).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Zugasti in view of Herbrechtsmeier and Marshall.  Gonzalez-Zugasti teaches a fluid collection device, comprising: 
a housing defining a lumen and including a base (100) having an aperture (130) extending therethrough (col 6, ln 55-60; col 7,ln 66 to col 8,ln 3); 
an actuator (10) positioned at least partially within the housing (col 8, ln 9-16); 
a flexible membrane (72, Figs. 14, 27) positioned in the housing and coupled to the base (Figs, 14, 27), wherein the flexible membrane seals a volume in the lumen over the aperture (col 29, ln 5-7), and wherein the flexible membrane includes an upper portion (top of 72); 
a plunger coupled to the flexible membrane and positioned within the sealed volume (cylinder (rectangular cross-section) between 90 and 72 Fig. 27), wherein the plunger includes a skin-piercing feature (90); and 
wherein the actuator is movable through the housing in a direction toward the base from (a) a first position relative to the base (non-depressed position of actuator 10; col 8, ln 9-11) to (b) a second position nearer to the base in which the skin-piercing feature extends through the aperture in the base (col 8, ln 9-16), and to (c) a third position in which the skin-piercing feature is withdrawn from the aperture and positioned within the housing (col 28, ln 14-18 & 62-65);
wherein movement of the actuator from the first position to the third position moves the plunger and the upper portion of the flexible membrane toward the base to decrease the sealed volume (col 8, ln 9-16; col 25, ln 19-22), and wherein, after movement of the actuator to the third position, the spring is configured to drive the plunger and the upper portion of the flexible membrane away from the base to (i) increase the sealed volume to thereby generate a vacuum within the lumen.
Although Gonzalez-Zugasti utilizes a Belleville spring 60 (col 9, ln 35-36) and mentions a coil spring (col 10, ln 25), Gonzalez-Zugasti does not explicitly teach a spring operably coupled between the plunger and the base, the spring is configured to drive the plunger and the upper portion of the flexible membrane away from the base to increase the sealed volume to thereby generate a vacuum within the lumen.  Herbrechtsmeier teaches a spring operably coupled between the plunger and the base, the spring is configured to drive the plunger and the upper portion of the flexible membrane away from the base to increase the sealed volume to thereby generate a vacuum within the lumen (“elastic membrane 4 may be held in its shape alternatively by a spring or a bracket, as is shown in FIGS. 11d and 11e.”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a spring between the plunger and base to bias the base and member apart as a substitution for the Belleville spring 60 by simple substitution because one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Both Gonzalez-Zugasti and Herbrechtsmeier disclose a coil spring. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Gonzalez-Zugasti and Herbrechtsmeier do not teach (ii) prevent further movement of the skin-piercing feature through the aperture. Marshall teaches (ii) prevent further movement of the skin-piercing feature through the aperture (col 3, ln 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the function of Marshall with the actuator of Gonzalez-Zugasti and Herbrechtsmeier to safely retract the skin-piercing feature such that further pressure on the actuator cannot result in the skin-piercing feature being forced into the skin.
Allowable Subject Matter
Claims 30, 31, 34 and 38 are allowed.
Response to Arguments
Applicant’s arguments, filed July 15, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791